DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
This Office action is in response to the RCE filed on 06/15/2022. New claim 20 has been added.

Claims 1-20 are presented for examination.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2017/0330585), in view of Mullins (US 2019/0068529), Vaughn et al. (US 2020/0389551).

As to claim 1, Bostick discloses the invention as claimed, including a method comprising, by one or more computing processors (Fig. 1; ¶0018; ¶0089): 
receiving a media content (204, Fig. 2) for delivery to a first user, wherein the media content is associated with a priority level (306, Fig. 3; ¶0056, “NLP component 216 can analyze announcements 204 to determine if the announcement relates to a particular user”; ¶0058, “Priority analysis component 220 determines whether a particular announcement 204 has significant relevance to a given user…priority analysis component 220 can flag or assign a high priority or urgency for a particular user to an announcement 204 containing that particular user's name”; ¶0060); 
a context information is determined based on one or more multimodal signals from a client device associated with the first user (308, Fig. 3; ¶0060, “a name of a user in the announcement, a location associated with a user (e.g., a location of the user or a location entered by a user, such as a user's destination gate), a name of a flight/bus/train a user is scheduled to travel on, an event associated with the user (e.g., a final boarding call for a flight of a user), and a set of keywords”; ¶0072, “the transfer can be in response to an activation of an augmented capability of user device 234 when a user opens an augmented reality (AR) application on device 234 and points device 234 to look at something”); 
determining a delivery level for providing a notification associated with the media content based on the priority level of the media content and the context information (¶0033, “announcements can be presented to a user based on, but not limited to, a relevance of the announcements to the user, a location of the user, or a request of the user”; ¶0051, “forward the location with the announcement using, for example, a metadata tag. A location of capture can be, for example, determined from a GPS (Global Positioning System) on user mobile device 208 or from location information from a set of beacons”; ¶0061, “A notification type can be based on a priority score of announcement 204, such as a high priority announcement containing a particular user's name. For example, a high priority announcement of relevance to a user may be displayed to the user immediately (e.g., by text message or a pop-up), whereas a lower priority announcement of relevance to the user may be presented to the user as an augmented announcement icon with an alert indicator (e.g., blinking, a bright color) to denote that the announcement is relevant to the user when the user looks at it”); and 
instructing the client device to present the notification associated with the media content to the first user, wherein the notification is rendered in one or more modalities determined based on the delivery level for the media content (310, Fig. 3; 410, Fig. 4; ¶0017, “forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification”; ¶0031, “visualization of audio announcements or messages using augmented reality (AR)”; ¶0061, “notification component 222 transmits a notification or alert associated with a flagged or priority announcement to a device 234 of a user based on the above-described analysis”; ¶0072, “transmits AR overlay/display 236 to user device 234 for display”).

Although Bostick discloses the context information is determined based on one or more multimodal signals from a client device associated with the first user (¶0060; ¶0072), Bostick does not specifically disclose accessing context information associated with the first user. However, Mullins discloses accessing context information associated with the first user (¶0030, “The helmet may include optical sensors. The physical object may include a visual reference (e.g., a recognized image, pattern, or object, or unknown objects) that the AR application can identify using predefined objects or machine vision…”; ¶0036; ¶0042, “data from the sensors 112 and internal sensors in the HMD 101 may be used for analytics data processing at the server 110 (or another server) for analysis of usage and how the user 102 is interacting with the physical environment 114…”; ¶0050, “The IR camera may be used to perform a retinal scan to map unique patterns of the retina of the user 102. Blood vessels within the retina absorb light more readily than the surrounding tissue in the retina and therefore can be identified with IR lighting”; 0051; ¶0060, “when in contact with the skin of the head of the user 102, measure electrical activity of the brain of the user 102. The EEG sensor may also measure the electrical activity and wave patterns through different bands of frequency”; ¶0092, “Each ocular camera 911 is directed to an eye of the user 102 to capture an image of the iris or retina. Each ocular camera 911 may be positioned on the helmet 902 above and facing one eye. The helmet 902 also includes EEG/ECG sensors 916 to measure brain activity and a heart rate pattern of the user 102”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bostick to include accessing context information associated with the first user, as taught by Mullins because it would determine a position and an orientation of the client device, and identify biometric data unique to the user, thereby tracking the activities of the user (i.e., analysis of usage and how the user is interacting with the physical environment) (Mullins; ¶0038; ¶0041; ¶0042). 

Bostick does not specifically disclose wherein the context information comprises attention-context information indicating the first user's current engagement with the client device; and wherein the delivery level characterizes an inverse relationship between an intensity of a visual level and an intensity of an audio level of the notification. 
However, Vaughn discloses wherein the context information comprises attention-context information indicating the first user's current engagement with the client device (306, Fig. 3; ¶0041, “the receiver-user context data set includes information indicative of: (i) a present location of the receiver-user in GPS coordinates (42.104970, −76.044007)… for the previous ten seconds, indicating proximity of multiple distinct human voices; (vi) movement activity detected using the accelerometer and the gyroscope of the second receiver ECD (the smartwatch)…indicating typical movement of a relatively sedentary human; and (vii) which contacts from the receiver-user contacts data set have attempted to send communications to the receiver-user in the past ten minutes and how many communications did each contact attempt to send during those ten minutes”; ¶0042, “the present location of the receiver-user in the context data set is determined by one or more of the following: (i) electromagnetic signal triangulation, such as wireless internet signals (WIFI), radio signals, cellular signals, etc.; (ii) RFID scanning; (iii) identification logging (for example, User A was logged as scanning their personal identification badge to enter Building C); and (iv) network connection logging (for example, an ECD of User A connected to the WIFI network of Building C)”; ¶0045); and wherein the delivery level characterizes an inverse relationship between an intensity of a visual level and an intensity of an audio level of the notification (312, 314, Fig. 3; Abstract, “provide notification management across a plurality of electronic communication devices based on the present situational context of the intended communication recipient… Notifications are managed by adjusting which electronic communication devices emit notifications and what type of notifications are emitted”; ¶0046, “is determined to be marked for suppressing audio type notifications in response to the incoming communication but, with other types of notification available (vibration, visual), is still available as a potential ECD for outputting a notification responsive to the incoming communication…a laptop computer with a speaker, is similarly determined to be marked for suppressing audio type notifications in response to the incoming communication, however with other types of notification available (visual), is still available as a potential ECD for outputting a notification responsive to the incoming communication”; ¶0053, “output different notification types based upon the context…the smartphone to output only a visual type notification, instead of any individual device outputting multiple notification types. This may be advantageous for privacy reasons, as a smartwatch display may be openly visible at nearly all times that a receiver-user is present in the company of other people”; ¶0056, “selectivity in presenting incoming communication notifications based, at least in part, on geographical location as determined by geo-location technologies”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bostick to include wherein the context information comprises attention-context information indicating the first user's current engagement with the client device; and wherein the delivery level characterizes an inverse relationship between an intensity of a visual level and an intensity of an audio level of the notification, as taught by Vaughn because it would effectively provide selectivity in presenting incoming communication notifications based on determined user’s situation context (Vaughn; Abstract; ¶0053; ¶0056). 

As to claim 2, Bostick discloses the method of Claim 1, further comprising: determining whether the received media content should be delivered to the first user based on the priority level associated with the media content (¶0061, “A notification type can be based on a priority score of announcement 204, such as a high priority announcement containing a particular user's name. For example, a high priority announcement of relevance to a user may be displayed to the user immediately (e.g., by text message or a pop-up), whereas a lower priority announcement of relevance to the user may be presented to the user as an augmented announcement icon with an alert indicator (e.g., blinking, a bright color) to denote that the announcement is relevant to the user when the user looks at it”) .

As to claim 3, Bostick discloses the method of Claim 1, further comprising: determining, based on the delivery level for the media content, an intensity for each of the one or more modalities, wherein the notification is rendered in the one or more modalities corresponding to their respective intensities (¶0051, “forward the location with the announcement using, for example, a metadata tag. A location of capture can be, for example, determined from a GPS (Global Positioning System) on user mobile device 208 or from location information from a set of beacons”; ¶0061, “A notification type can be based on a priority score of announcement 204, such as a high priority announcement containing a particular user's name. For example, a high priority announcement of relevance to a user may be displayed to the user immediately (e.g., by text message or a pop-up), whereas a lower priority announcement of relevance to the user may be presented to the user as an augmented announcement icon with an alert indicator (e.g., blinking, a bright color) to denote that the announcement is relevant to the user when the user looks at it”).

As to claim 4, Bostick discloses the method of Claim 3, wherein the intensity for each of the one or more modalities comprises one or more of a low intensity, a moderate intensity, or a high intensity (¶0061, “A notification type can be based on a priority score of announcement 204, such as a high priority announcement containing a particular user's name. For example, a high priority announcement of relevance to a user may be displayed to the user immediately (e.g., by text message or a pop-up), whereas a lower priority announcement of relevance to the user may be presented to the user as an augmented announcement icon with an alert indicator (e.g., blinking, a bright color) to denote that the announcement is relevant to the user when the user looks at it”).

As to claim 5, Bostick discloses the method of Claim 1, wherein the client device is a pair of smart glasses, a virtual-reality device, or an augmented-reality device (¶0064, “a mobile head-mounted display, such as smart glasses”; ¶0065, “head mounted display device 234A”).

As to claim 6, Bostick discloses the method of Claim 1, wherein the media content comprises one or more of text, an image, a video clip, an audio clip, or a voice utterance (¶0009, “an audio system captures a set of broadcast audio announcements or messages at an originating location associated with a user as a set of audio files, which a speech-to-text transcriber transcribes to text…”).

As to claim 7, Bostick discloses the method of Claim 1, wherein the media content originates from a second user, and wherein the priority level associated with the media content is determined based on a degree of separation between the first user and the second user within an online social network (¶0032; ¶0033, “announcements can be presented to a user based on, but not limited to, a relevance of the announcements to the user, a location of the user, or a request of the user”; ¶0051, “forward the location with the announcement using, for example, a metadata tag. A location of capture can be, for example, determined from a GPS (Global Positioning System) on user mobile device 208 or from location information from a set of beacons”; ¶0061, “A notification type can be based on a priority score of announcement 204, such as a high priority announcement containing a particular user's name. For example, a high priority announcement of relevance to a user may be displayed to the user immediately (e.g., by text message or a pop-up), whereas a lower priority announcement of relevance to the user may be presented to the user as an augmented announcement icon with an alert indicator (e.g., blinking, a bright color) to denote that the announcement is relevant to the user when the user looks at it”).

As to claim 8, Bostick discloses the method of Claim 1, wherein the context information associated with the first user comprises attention-context information, and wherein the method further comprises: determining the attention-context information based on optical signals from the client device  (308, Fig. 3; ¶0060, “a name of a user in the announcement, a location associated with a user (e.g., a location of the user or a location entered by a user, such as a user's destination gate), a name of a flight/bus/train a user is scheduled to travel on, an event associated with the user (e.g., a final boarding call for a flight of a user), and a set of keywords”; ¶0072, “the transfer can be in response to an activation of an augmented capability of user device 234 when a user opens an augmented reality (AR) application on device 234 and points device 234 to look at something”).

As to claim 9, Bostick discloses the method of Claim 1, wherein the context information associated with the first user comprises physio-social context information, and wherein the method further comprises: determining the physio-social context information based on human detection around the first user, wherein the human detection is based on one or more of facial recognition or speech recognition (¶0054, “The filter may include speech recognition, frequency recognition, keyword recognition, volume recognition, content recognition, or any other technique”).

As to claim 10, Bostick discloses the method of Claim 1, wherein the one or more modalities comprise one or more of a text modality, an imagery modality, a video modality, an XR modality, a sound modality, a voice modality, or a light modality (¶0017, “forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification”; ¶0031, “visualization of audio announcements or messages using augmented reality (AR)”; ¶0032, “computer-generated sensory input such as sound, video, graphics, or GPS data”; ¶0061, “notification component 222 transmits a notification or alert associated with a flagged or priority announcement to a device 234 of a user based on the above-described analysis”; ¶0072, “transmits AR overlay/display 236 to user device 234 for display”).

As to claim 11, Bostick discloses the method of Claim 1, wherein the delivery level comprises one or more of a visual-only level, a visual-forward level, an auditory-forward level, or an auditory-only level (¶0017, “forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification”; ¶0031, “visualization of audio announcements or messages using augmented reality (AR)”; ¶0032, “computer-generated sensory input such as sound, video, graphics, or GPS data”; ¶0061, “notification component 222 transmits a notification or alert associated with a flagged or priority announcement to a device 234 of a user based on the above-described analysis”; ¶0072, “transmits AR overlay/display 236 to user device 234 for display”).

As to claim 12, Bostick discloses the method of Claim 11, wherein the visual-only level corresponds to rending the notification only in a visual modality, and wherein the visual modality comprises one or more of a text modality, an imagery modality, a video modality, an XR modality, or a light modality (¶0017, “forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification”; ¶0031, “visualization of audio announcements or messages using augmented reality (AR)”; ¶0032, “computer-generated sensory input such as sound, video, graphics, or GPS data”; ¶0061, “notification component 222 transmits a notification or alert associated with a flagged or priority announcement to a device 234 of a user based on the above-described analysis”; ¶0072, “transmits AR overlay/display 236 to user device 234 for display”).

As to claim 13, Bostick discloses the method of Claim 11, wherein the visual-forward level corresponds to rending the notification in at least a first modality and a second modality, and wherein the first modality is associated with a high intensity and the second modality is associated with a moderate intensity (¶0061, “A notification type can be based on a priority score of announcement 204, such as a high priority announcement containing a particular user's name. For example, a high priority announcement of relevance to a user may be displayed to the user immediately (e.g., by text message or a pop-up), whereas a lower priority announcement of relevance to the user may be presented to the user as an augmented announcement icon with an alert indicator (e.g., blinking, a bright color) to denote that the announcement is relevant to the user when the user looks at it”).

As to claim 14, Bostick discloses the method of Claim 13, wherein the first modality comprises one or more of a text modality, an imagery modality, a video modality, an XR modality, or a light modality, and wherein the second modality comprises one or more of a sound modality or a voice modality (¶0017, “forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification”; ¶0032, “computer-generated sensory input such as sound, video, graphics, or GPS data”).

As to claim 15, Bostick discloses the method of Claim 11, wherein the auditory-forward level corresponds to rending the notification in at least a first modality and a second modality, and wherein the first modality is associated with a moderate intensity and the second modality is associated with a high intensity.

As to claim 16, Bostick discloses the method of Claim 15, wherein the first modality comprises one or more of a text modality, an imagery modality, a video modality, an XR modality, or a light modality, and wherein the second modality comprises one or more of a sound modality or a voice modality (¶0017, “forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification”; ¶0031, “visualization of audio announcements or messages using augmented reality (AR)”; ¶0032, “computer-generated sensory input such as sound, video, graphics, or GPS data”; ¶0061, “notification component 222 transmits a notification or alert associated with a flagged or priority announcement to a device 234 of a user based on the above-described analysis”; ¶0072, “transmits AR overlay/display 236 to user device 234 for display”).

As to claim 17, Bostick discloses the method of Claim 11, wherein the auditory-only level corresponds to rending the notification only in an auditory modality, and wherein the auditory modality comprises one or more of a sound modality or a voice modality (310, Fig. 3; 410, Fig. 4; ¶0017, “forwarding a notification to the user, the notification selected from the group consisting of: a text message, an email, an in-application notification, and an augmented reality notification”; ¶0031, “visualization of audio announcements or messages using augmented reality (AR)”; ¶0061, “notification component 222 transmits a notification or alert associated with a flagged or priority announcement to a device 234 of a user based on the above-described analysis”; ¶0072, “transmits AR overlay/display 236 to user device 234 for display”).

As to claim 18, it is rejected for the same reasons set forth in claim 1 above. In addition, Bostick discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed (Fig. 1; ¶0018; ¶0089).

As to claim 19, it is rejected for the same reasons set forth in claim 1 above. In addition, Bostick discloses a system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions (Fig. 1; ¶0018; ¶0089).

Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeLuca et al. (US 2017/0244798), WORMALD (US 2008/0268816), Ozery (US 10,067,737) disclose managing push notifications on portable devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        July 16, 2022